Case 1:20-cv-03220-JPO-SLC Document 1 Filed 04/23/20 Page 1 of 7

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK.

(SoiGh Muhammad

 

 

No.
Write the full name of each plaintiff. — , (To be filled: out by Clerk's Office)
-against- oe | _ COMPLAINT

(Prisoner)

Cagtain ternande-2z, erm of -
. ‘ , . Do youfwant a jury trial?
Nien Yori iv. C Dept: of Correc Tin Yes ONo

 

 

Write the full name of each defendant. If you cannot fit the
names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an

- additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in
Section IV.

 

NOTICE

The public can access electronic court files, For. privacy and security reasons, papers filed
with the court should therefore not contain: an individuai’s full social security number or full
birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of
an individual's birth; a minor’s initials; and the last four digits of a financial account number.
See Federal Rule of Civil Procedure.5.2.

 

 

 

Rev. 5/6/16
Case 1:20-cv-03220-JPO-SLC Document 1 Filed 04/23/20 Page 2 of 7

i. LEGAL BASIS FOR CLAIM

State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or in a
“Bivens” action (against federal defendants),

Violation of my federal constitutional rights

O Other:

 

Il. PLAINTIFF INFORMATION

Each plaintiff must provide the following information. Attach additional pages if necessary.

Gat A atavh awn ad

First Name : Middle tnitial Last Name

 

State any other names {or different forms of y your name) you have ever used, including any name
you have used in previousiy filing a lawsuit.

2UU%82Y bb

Prisoner ID # (if you have previously been in another agency’s custody, please specify each agency
and the ID number (such as your DIN or NYSID) under which you were held}

man mcr Reven Te 4 (ALL Cr

Current Place of Detention

12S ms (2ST Re
Institutional Address . :

County, City. State | Zip Code

I. PRISONER STATUS |

Indicate below whether you are a prisoner or other confined person: -

Pretrial detainee
C] Civilly committed detainee
QO Immigration detainee
1] Convicted and sentenced prisoner
[4 Other:

 

Page 2
Case 1:20-cv-03220-JPO-SLC Document 1. Filed 04/23/20. Page 3 of 7

IV. DEFENDANT INFORMATION

To the best of your ability, provide the following information for each defendant. If the correct
- information is not provided, it could delay or prevent service of the complaint on the defendant,
Make sure that the defendants listed below are identical to those listed in the caption. Attach

additional pages as necessary.

Defendant 1:

Defendant 2:

Defendant 3:

Defendant 4:

Leenandcz |

First Name Last Name

Shield #

DZ eA CAD TRI

Current Job Title (or other identifying information)

 

 

 

 

 

 

NOC Pe pAvty Kt

First Name , Last Name

— Current Work Address
County, City State Zip Code
calor ante ; ,
CeTuy OF Mew vor I

FirstName | Last Name Shield #
Current Job Title (or other identifying information)
Current Work Address

County, City State: Zip Code

of Cowes J
ti
Shield # ;

 

Current Job Title (or other identifying information)

 

Current-Work Address:

 

 

 

 

 

County, City | — ‘State Zip Code
First Name Last Name Shield #
Current Job Title (or other identifying information)

Current Work Address

“County, city . State Zip Code

Page 3
"Case 1:20-cv-03220-JPO-SLC Document 1 Filed 04/23/20 Page 4 of 7

Vv. STATEMENT OF CLAIM |
. | oF
Place(s) of occurrence: manh Ai py “Ve eA AITO Cen | ] ey —) J oT by

Date(s) of occurrence: - Apr! “] L Ue “Vo At He end of 5° | ( fouR
FACTS: .

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged Wrongful actions. Attach
additional pages as necessary.

while =e WAS A mu Cell CAOT.
ernnade Ap orvarhs d pris co I and |
mali Cov.S\y Cyt iin d Chum | ALANS won
he ebb of aa ina naw be SPY fPaumy
nay od Sev nore por Ting Such inch can
DAbl Abryias nee medical MCs pen isn.
Ae C De parc Trunt of CovV¥ @CVI EY OC ahs )
(Gun S Ot Jew Yoav ll is per Son ply Aveltea J _
\Lard'e becavse —pRoy have a Au HE > hn SE
Ais D.O.c  eArblouees —7e- Salat
Dolicy PoudoreS ard'ne> heidue phoum
accboAtable % 5 yee ne “TS
Sone ces Any er ot “Shy le in Veduval_
Wi A Von of ths Nonk 2 Q4v to no |
AS well OS Scbye C7 As ee % Cvvel ia
YY So \ pun Shanti in Wey al
Nol Arto b £ Yyus 6th Amondinwtt “1 ght
a Jul bere ol vue Ab A ing SUA
Qon Sh wily) |
As As datinderT Cap-ratn ernan ez .
+ wuld PI Te S0e Chim Uy jadi deal lis PG Cel
; CAP ALT y Which Wwe ld pl pW Soe he
Fe OT Ay UNeNT TS oN 8Y 8 bi eCeVin $a

Weaning Cul AC Qe Tabilby Te deter fim Ss

 
Case 1:20-cv-03220-JPO-SLC Document 1 ° Filed 04/23/20 Page 5 of 7

om ola ne rhe afl Wi de ALS

aut Ai wat Or a4 po. t

[

 

 

 

 

 

 

INJURIES: .
if you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.

pul Ae DEY A ack PAA head achat, Chest DANS |
eating Droe n 1 phony nee ee Ten al

fates Py cholog' ical A ST tes.
OW Aer &, fo Lo. Pe ceived fava anol I Meaty

§ ne ful heel Ppvil Lv, 20720 so Kia oan gt

peal eae shy] jclps’ “ema Tonal oe (Mols4) La | /
Woy eee Mo eelTa Wealth Servi fe i ¢ wens af =U eA
ais EAA

State briefly what money damages or other relief you want the court to order,

Comptrs Ar ord vel ie [ fy | O8% 900

QincTiot ve ee fH), Oe | ‘abe | __
Allowed “To Jwe Vee TAKA ebnandy 2.
un mpAnidoal by fh Al iAyacty AS ina
Or Senally Jidatred ond Te would Wa the
vr i ts ov chev GIA | Wye STP 3h el ov hey |
ev Cuvin Gg ANI Vow’ Saploco 5 “SU “Te ST ee
cham: Cal Ase S because of ra FYNO IM C4 |

CoV ah pan Tor > jadi ated ay ‘ol CAA
(etme LO Page 5
Case 1:20-cv-03220-JPO-SLC Document1 Filed 04/23/20 Page 6 of 7

VII. = PLAINTIFFP’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by a nonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure i.

I understand that if I file three or more cases while I am a prisoner that are dismissed as_.
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases.

Talso understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
. dismissed if I have not exhausted administrative remedies as required,

T agree to provide the Clerk's Office with any changes to my address. T understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case,

Each Plaintiff must sign and date the compiaint, Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.

4-15-29 an Dn

 

 

 

Dated Plaintiff's Signature |
ee &
eK AN lay newb aii g Ot
First Name Middle initial Last Name

eT ST te

Prison Address

TY. wu. (0433

County, City State | Zip Code

 

Date on which | am delivering this complaint to prison authorities for mailing:

Page 6
 

           

SO oe net aeanmAO
ae v 4 “Ne oon ek

 

te
%

     

aN 1 Ysteict ol pew York

- hy
Pool. ote Gea’ Nie Nak ae

 

he: Filed.04/23/20 Page 2912

 

(Lb [fe

Ldibnecapfisdisa
vsegee co BUD pndetfeptead ded JedpHlpegagd ig inf Tipe ypeF4

 

Case 1:20-cv-03220-JPO-§
